                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 EMMANUEL A. WINTERS,

               Plaintiff,

                      v.                           CAUSE NO. 3:21-CV-284-DRL-MGG

 WARDEN,

               Defendant.

                                 OPINION AND ORDER

       Emmanuel A. Winters, a prisoner without a lawyer, filed a complaint against three

defendants asserting he has been prevented from practicing his religion because he has

been denied religious materials and a Kosher or halal diet in violation of his First

Amendment rights. ECF 5. He has also filed a motion to amend the defendants in this

case (ECF 4) and a motion for a preliminary injunction (ECF 7). A filing by an

unrepresented party “is to be liberally construed, and a pro se complaint, however,

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits

of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim upon which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief.

       In his complaint, Mr. Winters alleges that he is a devote Moorish American and

that prison officials have been aware of his religious affiliation since he first arrived at
Westville Correctional Facility in October 2019. ECF 5 at 2. He claims he has submitted

numerous requests for Moorish Science Temple of America (MSTA) religious materials

to Chaplains Walton and Ungrot but has never received any materials or a response to

his requests. Id. Mr. Winters states that when Chaplains Walton and Ungrot have walked

the range, he has spoken to them about getting a Quran and MSTA religious materials,

but they told him the prison does not have these materials. Id. He states that, during a

recent conversation with Chaplain Walton, he was told the Quran was only available for

those inmates who attended religious services. Id. Mr. Winters again asked Chaplain

Walton for MSTA materials, but Chaplain Walton told him religious materials cannot be

taken out of the chapel because they belong to the state. Id. at 2-3.

       Next, Mr. Winters assets that David Liebel, the Director of Religious Services for

the Indiana Department of Correction (IDOC), has repeatedly denied his requests for a

Kosher or halal diet.1 ECF 5 at 3. He states that Mr. Liebel recently denied his request for

a Kosher or halal diet because he accidentally purchased non-Kosher items from the

commissary. Id. Mr. Winters represents that the commissary lists are not updated and

there is no way to know which food items have certified labels for Kosher or halal items

until after an item is purchased. Id. He asserts Mr. Liebel’s actions caused him to eat non-

Kosher meals and to trade his meals for Kosher meals with other inmates. Id. Mr. Winters

states he now eats nutritionally inadequate food that is prohibited by his religion and




1Mr. Winters requested a Kosher diet because IDOC does not offer halal diets and the Islamic
dietary rules are similar to the Jewish rules because they prevent cross-contamination of food.
ECF 5 at 3.


                                              2
often experiences headaches, severe stomach pain, occasional vomiting and diarrhea, and

anxiety as he is not practicing his religion. Id. at 3-4.

       Prisoners have a right to exercise their religion under the Free Exercise Clause of

the First Amendment. Vinning-El v. Evans, 657 F.3d 591, 592-93 (7th Cir. 2011). However,

prison officials may restrict the exercise of religion if the restrictions are reasonably

related to legitimate penological objectives, which include safety, security, and economic

concerns. Turner v. Safley, 482 U.S. 78, 89-91 (1987). Furthermore, the Equal Protection

Clause and the Establishment Clause prohibit a defendant from treating members of

some religious faiths more favorably than others without a secular reason. See Cruz v.

Beto, 405 U.S. 319, 322-23 (1972); Nelson v. Miller, 570 F.3d 868, 880-82 (7th Cir. 2009). “The

rights of inmates belonging to minority or non-traditional religions must be respected to

the same degree as the rights of those belonging to larger and more traditional

denominations.” Al-Alamin v. Gramley, 926 F.2d 680, 686 (7th Cir. 1991). Giving Mr.

Winters the inferences to which he is entitled at this stage, he states a plausible First

Amendment claim against Chaplains Walton and Ungrot for denying his requests for a

Quran and MSTA materials needed to practice his religion. Furthermore, he has stated a

plausible First Amendment claim against Mr. Liebel for denying his requests for Kosher

or halal meals.

       Mr. Winters has also filed a motion for a preliminary injunction. ECF 7. “[A]

preliminary injunction is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek

v. Armstrong, 520 U.S. 968, 972 (1997). “A plaintiff seeking a preliminary injunction must


                                                3
establish that he is likely to succeed on the merits, that he is likely to suffer irreparable

harm in the absence of preliminary relief, that the balance of equities tips in his favor, and

that an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S.

7, 20 (2008). With respect to the issue of irreparable harm, Mr. Winters alleges that he has

been “denied care for a seriously and sincerely held religious belief[] in the form of

religious articles and a Kosher/Halal diet.” ECF 7 at 2. Because Mr. Winters has not

alleged facts to show that he will be irreparably harmed if an injunction is not issued, his

motion will be denied.2 Winter, 555 U.S. at 22 (“Issuing a preliminary injunction based

only on a possibility of irreparable harm is inconsistent with . . . injunctive relief as an

extraordinary remedy that may only be awarded upon a clear showing that the plaintiff

is entitled to such relief.”)

       As a final matter, Mr. Winters filed a motion to remove the Warden and add

Chaplains Walton and Ungrot, and Religious Director Liebel as defendants in this case.

ECF 4. Because the clerk has already appropriately listed the parties in this case, his

motion will be denied as moot.

       For these reasons, the court:

       (1) DENIES AS MOOT Emmanuel A. Winters’s Motion to Amend (ECF 4);

       (2) DENIES Emmanuel A. Winters’s Motion for a Preliminary Injunction (ECF 7);

       (3) GRANTS Emmanuel A. Winters leave to proceed against Chaplain Walton and

Chaplain Ungrot in their individual capacities for compensatory and punitive damages



2To the extent Mr. Winters raises new claims in his motion for a preliminary injunction, the court
will not consider those claims because they are not included in his complaint.


                                                4
for denying his requests for a Quran and MSTA religious materials, in violation of the

First Amendment;

       (4) GRANTS Emmanuel A. Winters leave to proceed against Religious Director

David Liebel in his individual capacity for compensatory and punitive damages for

denying his requests for Kosher or halal meals, in violation of the First Amendment;

       (5) DISMISSES all other claims;

       (6) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to use any lawful means to locate and serve process on)

Chaplain Walton, Chaplain Ungrot, and Religious Director David Liebel at the Indiana

Department of Correction with a copy of this order and the complaint (ECF 5) pursuant

to 28 U.S.C. § 1915(d);

      (7) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service, if it

has such information; and

       (8) ORDERS Chaplain Walton, Chaplain Ungrot, and Religious Director David

Liebel to respond, as provided in the Federal Rules of Civil Procedure and N.D. Ind. L.R.

10-1(b), only to the claims for which the plaintiff has been granted leave to proceed in this

screening order.

       SO ORDERED.

       June 18, 2021                              s/ Damon R. Leichty
                                                  Judge, United States District Court




                                             5
